office_of_chief_counsel internal_revenue_service memorandum number release date cc pa cbs b02 gl-102533-05 uilc date april to associate area_counsel salt lake city small_business self-employed from chief branch collection bankruptcy summonses subject bankruptcy extension of time under sec_6213 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue you have requested advice on how to calculate the assessment statute expiration date ased in a situation where the taxpayer has filed successive bankruptcies specifically you have asked how the ased should be determined when the service issues a statutory_notice_of_deficiency while the automatic_stay of a bankruptcy case is in effect the case is dismissed and the taxpayer commences another bankruptcy case before the expiration of the suspension_period provided for by sec_6213 conclusion the service cannot assess a tax until after the taxpayer is given an appropriate opportunity to file a petition with the tax_court for redetermination of the deficiency pursuant to sec_6213 the running of the 90-day period for filing a tax_court petition is pursuant to sec_6213 suspended while the taxpayer is prohibited by reason of the bankruptcy case from filing a petition plus for days thereafter pursuant to b c sec_362 the automatic_stay prohibits the commencement or continuation of a tax_court case the 90-day period begins or resumes running days after the automatic_stay terminates if the taxpayer files a subsequent bankruptcy case within such 60-day period the portion of the 60-day period that has not yet run is not tacked on to the period for filing a tax_court petition if the taxpayer files gl-102533-05 a subsequent bankruptcy once the 60-day period has run but before the entire 90-day period has run the portion of the 90-day period that has not yet run begins to run days after the second bankruptcy ends once the period for filing a tax_court petition has run and the taxpayer defaults the suspension of the assessment_period ends days later pursuant to sec_6503 law and analysis determination of the ased where a statutory_notice_of_deficiency is filed either before or during a bankruptcy case is addressed in revrul_2003_80 2003_2_cb_83 as the revenue_ruling states sec_362 of the bankruptcy code provides that certain acts are automatically stayed upon the filing of a bankruptcy petition sec_362 does not stay either the issuance of a notice_of_deficiency or the assessment of a tax by the service see b c sec_362 d sec_362 does however stay the commencement or continuation of a tax_court proceeding concerning the debtor b c sec_362 pursuant to sec_362 the stay of any act under subsection a except an act against property of the estate terminates upon the earliest of the time that the bankruptcy case is closed the time the case is dismissed or the time a discharge is granted or denied sec_6501 of the internal_revenue_code generally affords the service three years from the time a return is filed to assess the tax for the return_period under sec_6503 the running of the sec_6501 assessment_period is suspended for any period during which the service is prohibited from making an assessment including the period during which a tax_court proceeding is pending and for days thereafter sec_6213 generally affords the taxpayer days from the time a notice_of_deficiency is issued to file a petition with the tax_court for redetermination of the sec_6503 of the internal_revenue_code provides that the running of the period of limitations on assessment is suspended while the service is prohibited by a bankruptcy case from making an assessment and for days thereafter prior to sec_362 of the bankruptcy code which prohibits assessment of claims against a debtor generally operated to prevent the service from making assessments while the automatic_stay was in effect sec_362 which provides that the filing of a bankruptcy petition does not stay the making of tax assessments was added to the bankruptcy code by the bankruptcy reform act of and is effective with regard to bankruptcy cases commenced on or after date with the addition of sec_362 the service is no longer directly precluded by the automatic_stay from assessing taxes during the pendency of bankruptcies thus sec_6503 no longer has any impact on the running of the assessment_period we would note that the service is still prohibited pursuant to sec_6213 from assessing a deficiency during the 90-day period after the mailing of the notice_of_deficiency and if a tax_court petition is filed then until the time expires for appealing the decision or if a bond is posted until that decision becomes final gl-102533-05 deficiency sec_6213 prohibits the service from assessing the deficiency during the 90-day period sec_6213 states that in any bankruptcy case the running of the time prescribed in subsection a for filing a tax_court petition shall be suspended for the period during which the debtor is prohibited by reason of the bankruptcy case from filing a tax_court petition and for days thereafter in order to properly calculate the period for which the time to file a tax_court petition is suspended under sec_6213 we need to determine whether the 60-day period runs before counting time from the prohibition period of sec_6213 the tax_court has indicated on several occasions that the 60-day period is counted first before beginning the count of the prohibited 90-day period under sec_6213 in howard v commissioner tcmemo_1998_300 the taxpayer filed a chapter bankruptcy on date imposing an automatic_stay on any_tax court proceedings a notice_of_deficiency was issued on date for the tax_year a notice_of_deficiency was issued on date for the and tax years the chapter case was dismissed on date lifting the automatic_stay the taxpayer filed a chapter bankruptcy on date imposing a new automatic_stay on tax_court proceedings the tax_court found at the time of the imposition of the new automatic_stay that the taxpayer had days left of the 150-day period under sec_6213 the tax_court derived this calculation by counting the 60-day period first upon the dismissal of the chapter case on date and termination of the automatic_stay the court found the taxpayer had a total of days to file a timely petition this calculation consisted of a new 60-day suspension_period prescribed in sec_6213 plu sec_15 days representing the unexpired portion of the filing period that remained prior to the date that the taxpayer filed his second bankruptcy petition the court has consistently indicated at least in dicta that the 60-day period runs before you begin to count any portion of the prohibited period of sec_6213 see 105_tc_220 96_tc_10 76_tc_754 clevenger v commissioner tcmemo_1998_37 sicari v commissioner tcmemo_1997_104 see also revrul_2003_80 supra this is consistent with a reading of sec_6213 which provides that the running of the 90-day period for filing a tax_court petition is suspended for the time the debtor is prohibited by reason of the bankruptcy case the automatic_stay from filing a tax_court petition and for days after lifting of the stay the wording of sec_6213 suggests that the 60-day grace period afforded by sec_6213 applies to each bankruptcy case a taxpayer files with the result that a new 60-day period begins running each time the automatic_stay terminates in a bankruptcy case in contrast the taxpayer is afforded only one 90-day period for filing a tax_court petition ie the 90-day period does not reset each time a bankruptcy or other event occurs this is because in contrast to the 60-day suspension_period afforded by sec_6213 the onset of the 90-day period for filing a tax_court petition is gl-102533-05 the issue presented by your request for advice may be illustrated by the following example set forth therein the taxpayer filed a timely ------- tax_return thus the ased normally would have been ------------------ however the taxpayer filed a bankruptcy petition on -------------------- on --------------------- while the automatic_stay was still in effect the service issued a notice_of_deficiency for ------- the bankruptcy petition was dismissed on -------------------------- the automatic_stay had not terminated prior to this date on ------------------------- the taxpayer filed a second bankruptcy petition the second bankruptcy case was dismissed ------------------------- the automatic_stay had not terminated prior to this date on ------------------ the taxpayer filed a third bankruptcy petition the third bankruptcy case remains open and the automatic_stay is still in effect the service’s issuance of a notice_of_deficiency on --------------------- normally would have triggered the running of the 90-day period for the taxpayer to file a petition with the tax_court for redetermination of the deficiency pursuant to sec_6213 the automatic_stay however was in effect at the time of issuance and the taxpayer was prohibited by b c sec_362 from filing a tax_court petition thus the running of the 90-day period was suspended pursuant to sec_6213 the first bankruptcy case was dismissed on -------------------------- terminating the automatic_stay as of that date pursuant to b c sec_362 and ending the prohibition on filing a tax_court petition the suspension of the running of the 90-day period for filing a tax_court petition however continued for another days pursuant to sec_6213 the suspension continued until days after the automatic_stay terminated that is until ----------------- --- ------- the counting of the 90-day period began on ------------------------- and ran to ------- ------------------------- the commencement of the second bankruptcy case thus as of the commencement of the second bankruptcy case days remained of the triggered by issuance of the notice_of_deficiency rather than by anything connected to a bankruptcy thus while the running of the 90-day period may be suspended pursuant to statute because of events related to bankruptcy it is not reset by these events see sec_6213 it is assumed throughout this memorandum that all dates occur on days other than saturdays sundays or holidays gl-102533-05 90-day period for filing a tax_court petition this means that in your example once the second bankruptcy case was dismissed on - ---------------------03 the --- days remaining to file a tax_court petition would begin running days after ------------------------- or on ------------------ in your example the taxpayer filed a third bankruptcy petition on ------------------ days later thus as of the filing of the third bankruptcy petition there remains only --- days of the prohibition period for filing a tax_court petition the automatic_stay imposed by the third bankruptcy case is still in effect once the automatic_stay terminates in this bankruptcy case the --- days will begin running days after termination of the automatic_stay assuming no further bankruptcies are filed within -------------------days of the termination of the automatic_stay and assuming the taxpayer does not file a tax_court petition the suspension of the assessment statute_of_limitations will end days after that pursuant to sec_6503 on the following day whatever remained of the assessment statute as of the date the notice_of_deficiency was issued approximately -------------- will begin running if no other events occur that suspend the running of the statute_of_limitations on assessment the ased will occur once that period has fully run although the issue is not presented either specifically by the example you provided or generally by your request for advice we note that if a taxpayer files a second bankruptcy petition within days after the automatic_stay terminates in the first the unexpired portion of the 60-day suspension afforded by sec_6213 is not tacked on to the suspension ultimately affecting determination of the ased in other words if the taxpayer in your example had filed his second bankruptcy petition on -------- ----------------------- rather than ------------------------- the ---------------days remaining of the sec_6213 60-day period would not be added to the 60-day suspension afforded by sec_6213 for the second bankruptcy case our view is based on the fact that this situation involves suspension periods that overlap rather than suspension periods that run consecutively the periods overlap in that the sec_6213 suspension_period resulting from the second bankruptcy case for the duration of the automatic_stay in the second bankruptcy case days starts to run before the suspension_period resulting from the first bankruptcy case has stopped running the time during which the periods overlap should operate to suspend the running of the period for filing a tax_court petition and thus the running of the assessment statute only once this rationale is employed in case law addressing an analogous issue involving overlapping suspension periods of the collection statute_of_limitations when successive offers in compromise are submitted in 213_fsupp_137 s d tex each offer_in_compromise form submitted by the taxpayer included an agreement to suspend the running of the collection statute for the period during which the offer was pending the period during which any installment remained unpaid and for one year thereafter the taxpayer in morgan submitted an offer_in_compromise for the service’s consideration in date in date before the service acted on the offer the taxpayer submitted an amended offer both offers were rejected by the service in date in date less than one year after the rejection the gl-102533-05 taxpayer submitted a second offer which was amended in date this offer was accepted in date the government maintained that the suspension of the running of the collection statute contained in each offer should be read as extending the limitations_period for the number of days the service held each offer under consideration as well as for an additional days for each offer the district_court observed that the net effect of the government’s contention is to calculate separately each period of the statute’s interruption and to tack one on to the other thus treating them as though they were consecutive f_supp pincite in rejecting this construction of the waivers the court stated it seems sufficient answer to this argument to point out that this is not the way the waiver reads and that it fails to distinguish between an agreement to extend the statutory period for a given number of days on the one hand and an agreement that the operation of the statute may be suspended or interrupted during an uncertain interval on the other id pincite in a later case presenting the same legal issue 405_f2d_189 5th cir the united_states court_of_appeals for the fifth circuit recognized albeit in a footnote that the government had abandoned the position it had taken in morgan and again distinguished between a suspension of the running of the collection statute and an extension of the csed f 2d pincite n see also united_states v malkin 317_fsupp_612 n e d n y period of overlap of suspension periods resulting from multiple offers in compromise counted only once as was the case with the suspensions in morgan the sec_6213 suspensions under consideration do not have the effect of extending the period for filing a tax_court petition and ultimately the period for assessment for a set number of days and as in morgan any period of overlap of the suspension periods should be counted only once accordingly the unused portion of the 60-day suspension_period from the first bankruptcy case is not tacked on to the period for filing a tax_court petition our conclusion is consistent with the apparent purpose of sec_6213 in that even without the tacking the taxpayer is afforded a full days after the termination of the stay in the second bankruptcy case before the period for filing a tax_court petition begins or resumes running thus providing adequate time for the taxpayer to decide in light of the outcome of the bankruptcy case or cases whether petitioning for redetermination of the deficiency at issue is warranted this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
